Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 11, 2016

The Court of Appeals hereby passes the following order:

A16A0419. MAYER v. THE STATE.

      This case was docketed in this Court on October 28, 2015, thereby requiring
the appellant’s brief and enumeration of errors to be filed by November 17, 2015.
When no brief or enumeration of errors was filed by that date, this Court, on
December 28, 2015, ordered the appellant to file a brief and enumeration of errors no
later than January 29, 2016, and stated that failure to comply could result in dismissal
of the appeal. The appellant having failed to meet this extended deadline and having
failed to offer a good and sufficient cause in writing to this Court explaining the
failure, the above appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             02/11/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.